Citation Nr: 0928263	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the Veteran may be recognized as a former 
prisoner of war (POW) for VA benefits purposes.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) (also claimed as deprivation and 
psychological stress).

4.  Entitlement to service connection for nutritional 
deficiencies.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

7.  Entitlement to service connection for hypertension (also 
claimed as high blood pressure).


ATTORNEY FOR THE BOARD

A. Barone, Associated Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine 
Guerilla and Combination Service from October 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 administrative 
decision and an October 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2008, 
statements of the case were issued in July 2008 (regarding 
the service connection issues) and in March 2009 (regarding 
the POW status issue), and substantive appeals were received 
in August 2008 (regarding the service connection issues) and 
March 2009 (regarding the POW status issue).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had recognized guerilla service from October 
1944 to June 1946; no POW status is verified during this 
time.

2.  Pulmonary tuberculosis was not manifested during the 
Veteran's active duty service nor for many years thereafter, 
and pulmonary tuberculosis is otherwise not related to the 
Veteran's active duty service.

3.  The evidence of record does not show that the Veteran 
engaged in combat with the enemy, his claimed stressor is not 
verified, and he has not furnished sufficient information 
regarding any additional stressors to allow for verification.

4.  Any PTSD is not related to the Veteran's active duty 
service.

5.  Disability associated with nutritional deficiencies was 
not manifested during the Veteran's active duty service nor 
for many years thereafter, and any disability associated with 
nutritional deficiencies is otherwise not related to the 
Veteran's active duty service.

6.  Depression was not manifested during the Veteran's active 
duty service nor for many years thereafter, and any 
depression is otherwise not related to the Veteran's active 
duty service.

7.  Irritable bowl syndrome was not manifested during the 
Veteran's active duty service nor for many years thereafter, 
and any irritable bowl syndrome is otherwise not related to 
the Veteran's active duty service.

8.  Hypertension was not manifested during the Veteran's 
active duty service nor for many years thereafter, and any 
hypertension is otherwise not related to the Veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not 
met.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by the Veteran's active duty service, nor may pulmonary 
tuberculosis be presumed to have been incurred by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  PTSD was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

4.  Disability manifested by nutritional deficiencies was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Depression was not incurred in or aggravated by the 
Veteran's active duty service, nor may depression be presumed 
to have been incurred by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

6.  Irritable bowel syndrome was not incurred in or 
aggravated by the Veteran's active duty service, nor may 
irritable bowel syndrome be presumed to have been incurred by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may hypertension be 
presumed to have been incurred by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a March 2007 letter.  Moreover, in 
this letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the October 2007 administrative and rating decisions 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims in the March 2007 VCAA letter; the 
Veteran was informed to submit evidence showing the nature, 
history, and severity of the claimed disabilities.  
Additionally, the same March 2007 VCAA letter provided timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted and directly explained how VA determines 
disability ratings and effective dates.  This timely notice 
contained the information contemplated by the holding in 
Dingess/Hartman.

The Board observes that the record does not clearly reflect 
that the Veteran was furnished with particular notice 
concerning service connection for PTSD in the form of a PTSD 
stressor questionnaire; however, the RO's October 2007 rating 
decision and subsequent statements of the case have stated 
that such a questionnaire was sent to the Veteran along with 
the March 2007 VCAA notice correspondence.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the government's administrative 
processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this 
case, where the claim for service connection for PTSD was 
acknowledged by the RO and where the RO has repeatedly 
indicated that a PTSD questionnaire was sent to the Veteran 
in March 2007, the presumption of regularity yields that the 
Board may presume that the RO has accurately described its 
own dispatch of such correspondence.  The Veteran has never 
contended that he did not receive a PTSD questionnaire, even 
in his responses to the October 2007 rating decision and 
subsequent statements of the case referencing such 
correspondence.  The Board finds that the Veteran is presumed 
to have been provided with the PTSD questionnaire and its 
associated notice, and this presumption has not been 
rebutted.  In the event that the presumption may later be 
found to be rebutted by the absence of a copy of such a PTSD 
questionnaire in the claims file, the Board finds that there 
is nevertheless no prejudice to the Veteran in this case.  
The Veteran's contentions have repeatedly addressed his claim 
for service connection for PTSD as associated with the 
general conditions of his service featuring his alleged 
confinement as a POW; in this regard, all appropriate steps 
to develop the Veteran's claim and attempt to verify any 
pertinent POW confinement have been undertaken and completed.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issues on appeal.  However, VA medical examination is not 
warranted in this case.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
claimed disability had onset in service or is otherwise 
related thereto.  As discussed in more detail below, the 
probative evidence shows that the Veteran manifested no 
injury, symptoms, or other signs related to any claimed 
chronic disability through the conclusion of his military 
service, and the evidence shows no claimed disability for 
several decades following service.  Additionally, no in-
service PTSD stressor event has been verified.  
Significantly, the preponderance of the evidence is against 
finding that the Veteran experienced POW confinement during a 
period of recognized service for VA benefit purposes.  
Furthermore, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case.  No further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Whether the Veteran may be recognized as having former POW 
status for VA benefits purposes

The Veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed under certain 
conditions for certain diseases associated with psychosis, 
dysthymic disorder (or depressive neurosis), hypertensive 
vascular disease, malnutrition, and irritable bowel syndrome.  
See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  These POW 
presumptions implicate some of the disabilities for which the 
Veteran is claiming service connection in this appeal.

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD-214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203.  Generally, a service department determination as to 
an individual's military service shall be binding upon VA 
unless a reasonable basis exists for questioning it.  Manibog 
v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

In his claim dated in March 2007, the Veteran reported that 
he served in unspecified capacities in the Philippines from 
September 1942 to January 1946 and that he was a prisoner of 
war (POW) from August 1943 to February 1944 "among the 
mountains in the island of Negros Occ."  A March 2007 POW 
Questionnaire signed and completed by the Veteran indicates 
that he was captured during a Japanese raid in August 1943, 
held captive "among the mountains in Escalante, Negros 
Occidental," and escaped from confinement in February 1944.  
The Veteran stated that he "can not name" anyone he was 
confined with "as they were from different guerilla outfit" 
and the Veteran does "not have any knowledge of their 
whereabouts."

For purposes of eligibility for Veterans' benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

Official service department certification records show that 
the Veteran rendered honorable service with recognized 
guerillas from October 1944 to June 1946.  Specifically, the 
Veteran was in "Missing" status from October 12, 1944 to 
March 28, 1945, his status under the Missing Persons Act 
(MPA) was terminated on March 28, 1945, he had recognized 
guerilla service from March 29, 1945 to June 5, 1946, and a 
brief period of Regular Philippine Army Service from June 6, 
1946 to June 13, 1946.  No other official U.S. service 
department documents are of record containing information 
contradicting the above.

A Philippine service processing affidavit is of record in 
which the Veteran signed a sworn statement in February 1946 
regarding the nature and chronology of his military service.  
Significantly, this form asked the Veteran about any time 
spent as a prisoner of war, and the form shows a response of 
"Not Applicable" to the questions regarding details of any 
POW confinement.  This strongly suggests that the Veteran did 
not believe that he had been a POW as of the time of this 
affidavit.  The Board also notes that, in this affidavit, the 
Veteran affirmed that he had no illnesses or wounds during 
the periods of service.

Also of record is a printout from a microfiche index of the 
names of POWs; this printout shows that the Veteran's name is 
not included among known POWs.

In an Administrative Decision issued in October 2007, the RO 
determined that the Veteran had no POW status.

The Veteran is shown to have only had recognized guerilla 
service from October 1944 to June 1946 according to service 
department records.  Thus, not even the Veteran's claimed POW 
period of service occurred within his recognized guerilla 
service based on service department certification.

The Board has considered all of the pertinent evidence 
submitted with regard to this issue on appeal, including the 
Veteran's recent statements, his contemporaneous service 
affidavit, and official U.S. service department records.  The 
only evidence supporting the Veteran's claimed POW status are 
his recent statements made more than 60 years after the 
alleged POW confinement; the Board finds that the Veteran's 
more contemporaneous signed February 1946 affidavit 
indicating no POW history is more probative and weighs 
against the claim.  The service department records showing no 
POW status during any period of recognized service also 
probatively weigh against the claim.  The preponderance of 
the evidence is against the Veteran's claim for recognized 
former POW status in this case.  No additional evidence or 
documentation has been received that contradicts this 
conclusion.  Therefore, the evidence of record is 
insufficient to support a finding that the Veteran meets the 
criteria for recognition as a former POW in accordance with 
38 C.F.R. § 3.1(y).  The preponderance of the evidence is 
against the Appellant's claim that he be recognized as a 
former prisoner of war for VA purposes and it must be denied.

Service Connection

The Veteran claims entitlement to service connection for PTB, 
PTSD, nutritional deficiencies, depression, IBS, and 
hypertension.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as hypertension and psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, active 
tuberculosis is presumed to have incurred in service if 
manifested to a compensable degree within three years of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's contentions 
in this case feature the theory that the disabilities for 
which he claims service connection can be attributed to the 
hardships and deprivations of time he alleges he spent as a 
prisoner of war.  The Board further recognizes that certain 
disabilities associated with malnutrition, IBS, hypertension, 
and psychosis are presumed to be service connected under 
certain conditions for veterans who are former prisoners of 
war.  However, as discussed above, the Veteran in this case 
is not shown to be a former POW for VA benefit purposes and 
therefore the service-connection presumptions for former POWs 
are not for application in this case.

PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, the Veteran has presented no evidence of a competent 
diagnosis of PTSD.  In fact, the Veteran's VA treatment 
records reflect that a PTSD screen result was "negative," 
indicating no signs of PTSD, in June 2005.  Such competent 
clinical evidence suggesting that the Veteran does not have 
PTSD is probative and weighs against his claim for service 
connection for PTSD.  However, the primary deficiency in the 
Veteran's claim of entitlement to service connection for PTSD 
is the absence of any verified stressor linking any possible 
PTSD pathology to service.  The Veteran has been unable to 
provide sufficiently specific information to allow for 
verification of any in-service stressor event.  Other than 
the alleged POW confinement, which has not been verified 
despite proper official attempts, the Veteran has not 
adequately identified any stressor event during service which 
may be verified and possibly causally linked to a current 
PTSD pathology.

At the outset, the Board observes that the evidence does not 
show and the Veteran does not contend that he was diagnosed 
with PTSD during service.

The Veteran contends that he endured stressors causing PTSD 
during an alleged period of POW confinement.  However, as 
discussed above, the preponderance of the evidence is against 
finding that the Veteran was a POW and, moreover, the 
Veteran's claimed period of POW status did not take place 
during any period of recognized military service for VA 
benefit purposes.  Thus, there is no confirmed in-service 
stressor event associated with the contentions of former POW 
status.

The Veteran has never otherwise attributed his alleged PTSD 
to any stressor event other than generally to the claimed POW 
experience discussed above.  The Veteran is not shown by 
service department records to have served in combat, nor has 
the Veteran testified to any other event, combat-related or 
otherwise, as a potential in-service stressor for PTSD.  

The Veteran has not otherwise provided sufficiently specific 
detail for corroboration of any single qualifying stressor 
event; service connection cannot be granted for PTSD in the 
absence of an associated corroborated stressor.  The Veteran 
has not identified any other such incident with sufficient 
specificity to permit a viable verification attempt.

Service connection for PTSD may only be warranted with 
demonstration of a corroborable specific in-service stressor.  
Although it is clear that the Veteran served in World War II, 
this fact alone does not constitute a specific stressor for 
which service connection may be granted.  The Board 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).

The Veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the Veteran engaged in combat 
with enemy forces.  The Board acknowledges the Veteran's 
testimony regarding the general conditions experienced during 
his service in World War II.  Although the evidence shows 
that the Veteran served in a combat zone, it unfortunately is 
not sufficient to demonstrate that the Veteran actually 
participated in combat in the capacity contemplated by 
38 C.F.R. § 3.304(f).  The finding that the Veteran is not 
shown to be a combat veteran for the purposes of 3.304(f) 
does not mean that the Board doubts that his service was in a 
combat zone nor does it mean that the Board doubts that the 
Veteran served in difficult conditions.  The legal standard 
simply requires a showing of actual participation in combat, 
that he 'engaged in combat' against the enemy, in order to be 
entitled to the 3.304(f) presumption.

The fact that the Veteran is not shown to be entitled to the 
3.304(f) presumption does not prevent the Veteran from 
establishing entitlement to service connection for PTSD 
should he provide corroborating evidence of an in-service 
stressor event.  The fact that the Veteran does not benefit 
from the 3.304(f) presumption in this case only means that 
the Board cannot accept the Veteran's uncorroborated lay 
statements as sufficient evidence of the occurrence of a 
stressor event which is claimed to have caused PTSD.  The 
outcome of this case could be different if the Veteran 
identified any specific event and provided evidence to 
corroborate such an event which meets the applicable criteria 
and is determined by competent medical evidence to be a 
causal PTSD stressor.  The Board has no authority in this 
case to grant service connection for PTSD without a single 
identified specific stressor event verified by corroborating 
evidence.

Unfortunately, with the exception of his allegation of POW 
confinement, the Veteran's statements do not describe any 
particular stressor-event.  The alleged POW confinement is 
not verified by the service department records, and is not 
even alleged to have taken place during the time period 
during which the Veteran is officially recognized as having 
service for VA benefits purposes.  The Board notes that the 
Veteran's service records have been reviewed to seek 
corroboration of any pertinent event which may constitute a 
stressor, but the records contain no indication of any such 
event.  However, the Veteran's claim has been consistently 
articulated as arising from stressors of POW confinement, and 
this alleged stressor event is not verified to have occurred 
during service.  The preponderance of the evidence, including 
official records, weighs against finding POW confinement 
during recognized service for VA benefit purposes.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
Veteran's testimony that he endured deprivation and 
psychological stress during an alleged POW confinement; 
nevertheless, this alleged stressor is not verified and no 
other potential stressors have been specifically indicated.

Consequently, absent probative supporting evidence to 
corroborate the occurrence of a specific stressor-event, an 
essential element for a grant of service connection for PTSD 
is not established.  In view of the foregoing, the Board is 
compelled to conclude that the preponderance of the competent 
evidence is against service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



PTB, Nutritional Deficiencies, Depression, IBS, and 
Hypertension

The preponderance of the evidence is against granting service 
connection for any of the other disabilities on appeal in 
this case.

The Veteran's contemporaneous service records do not contain 
any suggestion of in-service PTB, any disability attributed 
nutritional deficiencies, depression, IBS, nor hypertension.  
The Board notes that, in his February 1946 Philippine service 
processing affidavit, the Veteran affirmed that he had no 
illnesses or wounds during his military service.

An August 1946 medical examination report shows that the 
Veteran was clinically evaluated to have no pertinent 
abnormalities at that time, including specifically with 
regard to his chest, respiratory system, arteries, abdominal 
viscera, and genito-urinary inspection.  Blood pressure was 
recorded to be 110/70 with no indication of any perceived 
abnormality.  Beyond some dental notations, no pertinent 
abnormality was found upon the August 1946 examination.  This 
strongly suggests that trained medical professionals did not 
believe that the Veteran had any pertinent chronic disability 
at this time, which shortly followed the conclusion of his 
recognized period of military service for VA benefit 
purposes.

There is otherwise absolutely no contemporaneous evidence of 
any in-service injury or symptom manifestation pertinent to 
any claimed disability on appeal.  The fact that the 
contemporaneous service records are thus devoid of any 
suggestion of any of the claimed disabilities on appeal 
weighs significantly against the Veteran's claims of 
entitlement to service connection.

The Board again notes that the Veteran has generally 
contended that his disabilities on appeal are the result of 
hardships and deprivation experienced during alleged POW 
confinement but, as discussed above, the Board has found that 
the Veteran is not shown to be a former POW for VA benefits 
purposes and is not otherwise shown to have experienced POW 
confinement during his period of recognized service.  The 
Veteran's contentions of former POW status do not probatively 
support his claims for service-connection in this case.

The Board further notes that not all of the Veteran's claimed 
disabilities are shown to be currently medically diagnosed by 
competent medical evidence, including depression, IBS, or 
nutritional deficiency.  In any event, however, the earliest 
pertinent medical evidence of any kind following the broadly 
negative August 1946 service examination is dated in the 
early part of the 21st century.  Private treatment records 
dated in 2002 show the first diagnosis of PTB and VA medical 
records dated in 2005 show diagnoses of hypertension.  There 
is a period of well over five decades following service 
without contemporaneous evidence of symptoms or diagnosis of 
any disability claimed in this appeal.  Such a lengthy period 
following service without any contemporaneous documentation 
of a pertinent complaint, diagnosis, or treatment for any 
disability on appeal weighs significantly against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's VA treatment records and 
private treatment records.  The Board finds no evidence 
probatively contradicting the findings discussed above 
regarding the absence of any signs of claimed disabilities 
during service, for many years following service, nor any 
other competent suggestion of a causal link between a claimed 
disability and service.

The Board acknowledges the Veteran's contentions to the 
effect that the disabilities on appeal were caused or 
aggravated during military service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical etiology or 
aggravation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board cannot draw its own medical conclusions based upon 
the Veteran's suggestions without affirmative supporting 
evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board finds that the contemporaneous service records, 
containing the Veteran's own denial of illnesses and injuries 
as well as the competent conclusions of medical professionals 
informed by personal examination of the Veteran to be most 
probative on the medical questions concerning service in this 
case; these are more probative than the Veteran's current 
testimony regarding recollections from over 60 years in the 
past.  The contemporaneous evidence weighing against the 
claims is otherwise uncontradicted by any other probative 
evidence in this case.  The service records show no claimed 
chronic disability manifested during service or shortly 
following the completion of service.

In conclusion, the preponderance of the evidence is against 
finding that the Veteran developed any of the claimed 
disabilities during service, for many years following 
service, or otherwise due to service.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for any of the claimed disabilities in 
this case.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied as to all issues.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


